 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address)
| Jeffrey L. Bornstein | SBN: 99358

Rosen, Bien, Galvan & Grunfeld LLP

101 Mission Street, Sixth Floor San Francisco, CA 94105

TELEPHONE NO.: (415) 433-6830 | FAX NO. | E-MAIL ADDRESS (Optional)
ATTORNEY FOR (Name): Plaintiff

FOR COURT USE ONLY

 

United States District Court
STREET ADDRESS: 450 Golden Gate Avenue
MAILING ADDRESS
CITY AND zip CODE: San Francisco, CA 94102
BRANCH NAME: Northern District of California

 

PLAINTIFF/PETITIONER: Ashok Babu, et al.
DEFENDANT/RESPONDENT: County of Alameda, et al.

CASE NUMBER

5:18-CV-07677-NC

 

PROOF OF SERVICE

 

Ref. No. or File No

 

 

1378-1

 

AT THE TIME OF SERVICE | WAS AT LEAST 18 YEARS OF AGE AND NOT A PARTY TO THIS ACTION

| SERVED COPIES OF THE FOLLOWING DOCUMENTS:

Summons in a Civil Action; Civil Complaint for Declaratory Relief and Injunctive Relief; Standing Order for All
Judges of the Northern District of California; Civil Standing Order Magistrate Judge Nathanael M. Cousins;
Settlement Conference Standing Order Magistrate Judge Nathanael M. Cousins; Standing Order Regarding
Case Mangement in Civil Cases; Joint Case Management Statement & [Proposed] Order; Notice of
Assignment of Case to a United States Magistrate Judge for Trial; ECF Registration Form

PARTY SERVED: County of Alameda, Gregory J. Ahern, Carol Burton c/o Defendant Counsel,

Gregory B. Thomas, Esq.
PERSON SERVED: Isaac Behrman - Receptionist

DATE & TIME OF DELIVERY: 1/7/2019
12:39 PM

ADDRESS, CITY, AND STATE:
Oakland, CA 94607

MANNER OF SERVICE:

Personal Service - By personally delivering copies.

Fee for Service: $ 100.00
County: San Francisco
Registration No.. 1210

Specialized Legal Services, Inc.

1112 Bryant St., Suite 200
San Francisco, CA 94103
(415) 357-0500

Ref: 1378-1

555 12th Street, 18th Floor

| declare under penalty of perjury under the laws of the
The United States that the foregoing information
contained in the return of service and statement of
service fees is true and correct and that this declaration

was executedon January 08, 2019

—Wa bet!
Signature: - = Uns. _{ Hila Lh,

James E. MacDonald

 

PROOF OF SERVICE

982(a)(23)[New July 1, 1987]

Order#: P166904/General
